t c summary opinion united_states tax_court john a walz jr petitioner v commissioner of internal revenue respondent docket no 17415-03s filed date charles herbert magnuson for petitioner valerie l makarewicz for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure an addition_to_tax under sec_6651 in the amount of dollar_figure and a penalty under sec_6662 in the amount of dollar_figure the court must decide whether petitioner is an employee and if so whether he is entitled to deduct certain business_expenses whether petitioner is entitled to deduct home_office expenses whether petitioner is subject_to an addition_to_tax under sec_6651 and whether petitioner is subject_to a penalty under sec_6662 some of the facts in this case have been stipulated and are so found petitioner resided in pasadena california at the time he filed his petition during petitioner was a professional cellist in fact he was and is internationally as well as nationally recognized as a cellist of exceptional ability petitioner’s career has many facets his main focus is as a concert soloist he also teaches music he does studio work recording background music for movies and television petitioner has performed for about motion pictures petitioner is a founding member of the pacific trio together with pianist edith orloff petitioner is a faculty_member of idyllwild arts petitioner was a member of the professional musicians american federation of musicians local and long beach area musicians association local american federation of musicians petitioner performed under union agreements the following are some of the agreements master agreement between the music center opera association and the professional musicians local agreement between the musicians association local a f of m and the long beach symphony association petitioner offered his professional services to various musical organizations there is no question but that petitioner kept his abilities and his cellos in fine tune so that he could perform in an exceptional manner during petitioner performed for organizations and received forms w-2 wage and tax statement the organizations withheld federal state social_security and medicaid taxes from petitioner’s earnings petitioner performed for the los angeles opera opera for approximately years the opera selected the music to be performed the opera provided him with the music for the season the opera required petitioner to attend rehearsals the opera set the time and length of the rehearsals petitioner could not leave the rehearsals unless he was excused the opera would set the dress uniform whether tuxedo or otherwise for the performances petitioner claimed he had quite a bit of say over the personnel in the cello section and some input as to the rest of the orchestra petitioner worked for the long beach symphony symphony for years under conditions similar to those of the opera petitioner is hired for his interpretive abilities but is subject_to the unifying influence of the conductor petitioner did not hold himself out to the opera as an independent_contractor petitioner was paid for each performance by an hourly wage set by union contract petitioner did not submit a bill to the opera for services rendered petitioner said the union contract specified that the principal gets scale and half and i was able because of my reputation to request double scale petitioner also provided background music for motion pictures the movie companies would instruct him when to come and perform the movie companies provided him with the music there are no rehearsals because rehearsing and recording is all done as part of the same session he could not leave the performance at will petitioner did not submit bills to the movie companies except bills were submitted for cartage extra money for lugging around large instruments a representative for the opera testified that the opera withheld taxes made contributions to petitioner’s pension_plan and that the contributions were mandatory under the collective bargaining agreement the opera contributed on behalf of each musician it employs in the amount of of that musician’s scale wages the collective bargaining agreement provides for employer rights as follows employer’s rights the employer shall at all times have complete supervision direction and control_over the services of musicians and expressly reserves the right to control the manner means and details of the performance of services by the musicians as well as the ends to be accomplished the representative also observed that the opera pays for petitioner’s parking and his workmen’s compensation the opera considered petitioner to be an employee a representative from the symphony testified that his orchestra issued a form_w-2 to petitioner withheld fica and medicare and made percent pension contributions and percent contributions to petitioner’s health and welfare fund in accordance with the union contract the representative stated that we consider our musicians part-time employees petitioner requested an extension of time to file his return which was granted until date petitioner had no further extensions his return was filed on date petitioner filed his form_1040 u s individual_income_tax_return for with an attached schedule c profit or loss from business the return was prepared by mr henry orloff a tax practitioner and petitioner’s accountant on the schedule c petitioner reported his profession as independent professional musician soloist cellist-classic music his reporting code was listed as independent artists writers performers for petitioner reported dollar_figure of income on his schedule c petitioner claimed deductions on the schedule c for the following expenses which total dollar_figure auto dollar_figure depreciation big_number insurance big_number interest legal professional big_number office big_number rent big_number repairs big_number supplies big_number travel big_number meals big_number utilities big_number other big_number home_office big_number respondent issued a notice_of_deficiency on date respondent disallowed the schedule c expenses and made computational and other adjustments after the notice_of_deficiency was issued petitioner filed a form 1040x amended u s individual_income_tax_return for on date on that form petitioner stated that he was changing from originally filed schedule c with form_1040 to using form_2106 employee_business_expense in his amended_return petitioner substantially reduced his claimed business_expenses we first consider the issue presented and argued by the parties of whether petitioner is an employee or is self-employed this court considers various factors to determine whether there is an employment relationship between the parties relevant factors include the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the individual for profit or loss whether or not the principal has the right to discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believe they are creating no one factor dictates the outcome rather we must look at all the facts and circumstances of each case weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir the right-to-control test is a crucial test to determine the nature of a working relationship the degree of control is of great importance though not conclusive accordingly we must examine not only the control exercised by an alleged employer but also the degree to which the alleged employer may intervene to impose control for an employer to retain the requisite control_over the details of an employee’s work the employer need not stand over the employee and direct every move made by that employee also the degree of control necessary to find employee status varies according to the nature of the services provided id pincite the threshold level of control indicative of employee status is generally lower when applied to professional services than when applied to nonprofessional services id in 25_tc_1296 this court stated that despite this absence of direct control_over the manner in which professional men and women shall conduct their professional activities it cannot be doubted that many professional men and women are employees also in 388_f2d_74 8th cir the court_of_appeals said that from the very nature of the services rendered by professionals it would be wholly unrealistic to suggest that an employer should undertake the task of controlling the manner in which the professional conducts his activities generally a lower level of control applies to professionals petitioner is a professional musician sec_7491 is not applicable in this case because petitioner did not meet the substantiation requirements petitioner has the burden_of_proof rule a 290_us_111 petitioner contends that no one had the right to control either the method or the means by which he played his cello however there is no question but that the musical organizations exercise control_over petitioner in specifying when he plays in determining the length of his performance when he participates in rehearsals whether he can take breaks which dress uniform he is required to wear and in making him subject_to the instructions of the conductor the musical organization provides the place for rehearsals the place for performances and the music used petitioner has the opportunity to work for an hourly wage and we note he was an economically successful musician even after deduction of allowable expenses his performances are obviously part of the principal’s regular business petitioner has had a long-term relationship with at least two significant musical organizations petitioner never held himself out as an independent_contractor to the musical organizations he did so only when he filed his original return for he retreated from that position when he filed his amended_return in effect admitting he was an employee the musical organizations treated him as an employee considered him to be an employee issued forms w-2 made withholding of various taxes and made pension contributions on his behalf weighing all the facts and circumstances we find that petitioner was an employee during the year in issue we turn to the issue of whether petitioner is entitled to deduct certain expenses respondent disallowed petitioner’s schedule c deductions in full and determined that petitioner did not establish that the schedule c expenses were ordinary and necessary business_expenses of petitioner at trial the parties treated these deductions as though they were claimed as employee business_expenses and so shall we in this posture of the case we must decide whether the expenses in question are deductible as ordinary and necessary business_expenses of petitioner’s employment our findings in this record are based in part upon the testimony of petitioner our evaluation of petitioner’s testimony is founded upon the ultimate task of a trier of the facts - the distillation of truth from falsehood which is the daily grist of judicial life 58_tc_560 in this case we found petitioner to be an honest sincere and credible witness sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be deductible as a business_expense the expenditure must relate to activities which constitute the current carrying on of an existing trade_or_business 55_tc_884 whether activities carried on by an individual can be characterized as a trade_or_business is a question of fact id pincite this court has long held that a taxpayer may be in the trade_or_business of being an employee 54_tc_374 deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate claimed deductions 65_tc_87 affd per curium 540_f2d_821 5th cir moreover taxpayers must keep sufficient records to establish the amounts of the deductions 43_tc_824 sec_1_6001-1 income_tax regs generally except as otherwise provided by sec_274 when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount bearing heavily if it chooses against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the court however must have some basis upon which an estimate can be made 85_tc_731 sec_274 imposes stringent substantiation requirements for the deduction of traveling expenses including meals_and_lodging while away from home and certain listed_property as defined under sec_280f listed_property includes any passenger_automobile or other_property used as a means of transportation taxpayers must substantiate by adequate means certain elements in order to claim deductions such as the amount of such expenditure the date of the expenditure or use the place of each separate expenditure and the business_purpose for an expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use the log must be made at or near the time of the expenditure sec_1_274-5t and ii temporary income_tax regs fed reg date petitioner is entitled to deduct dollar_figure for interest on purchases of business items and dollar_figure for expenses relating to his computer the computer was used to send cd labels to conductors and booking agents petitioner paid dollar_figure for tax_return preparation and he is entitled to deduct that amount sec_280a limits the allowance of deductions related to the use of a home_office there is an exception if a portion of the house is used exclusively on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business sec_280a sec_280a requires that the taxpayer use the portion of the home solely for the purpose of carrying_on_a_trade_or_business and that there be no personal_use of that part of the home sengpiehl v commissioner tcmemo_1998_23 petitioner claimed a dollar_figure deduction for home_office expenses petitioner had a residence in pasadena and used one bedroom solely as a studio home_office in his home_office petitioner practiced his cello for several hours almost daily he had part of his music library there he kept his cello there he described the cello as follows it’s a beautiful cello made in france in the late 1800s by a maker named joseph hel petitioner stored his extra cellos there he has a computer and printer on his computer desk petitioner kept his recording equipment there for use by his students and himself petitioner is entitled to deduct dollar_figure for home_office expenses 246_f3d_1190 9th cir revg on this issue tcmemo_1998_374 the ninth circuit is the circuit to which this case would be appealable if it were appealable his additional claim for the expenses of another studio in idyllwild is denied because as he put it the entire sort of downstairs is one long room that i use petitioner did not claim it was used exclusively for a studio and at a minimum he had to walk through that room to get to the upstairs petitioner deducted dollar_figure for repairs petitioner had all the bills concerning repairs to his cello this included new strings rehairing the bow related adjustments and a new bridge petitioner is entitled to deduct this amount petitioner claimed dollar_figure for supplies he conceded he could provide documentation only for dollar_figure part of this expense related to a tour he produced with ensemble con brio ensemble a german chamber orchestra he provided brochures for the concert programs these were printed on a computer he paid postage to send them out petitioner toured with ensemble playing the haydn concerts petitioner was the soloist on this tour they recorded their performance at the end of the tour petitioner is entitled to deduct the revised amount for supplies the claimed dollar_figure for travel was also with ensemble the travel was for the rental of vans to transport the groups and for airline fare to reach destinations petitioner also claimed a deduction for automobile expenses and automobile insurance unfortunately for petitioner congress has passed sec_274 with respect to traveling expenses including meals_and_lodging while away from home and listed_property as detailed above sec_274 imposes stringent substantiation requirements for the deduction of these expenses petitioner did not meet the strict substantiation rules of sec_274 he is not entitled to a deduction for these expenses the claimed deduction of dollar_figure is for meals petitioner ate based on petitioner’s testimony we find this to be a non- deductible personal_expense under sec_262 as the court said at trial not everything in life is deductible the deduction for other expenses represents various items petitioner testified that dollar_figure was for the purchase of cds books dvds and sheet music all of which related to his profession a dollar_figure charge was for new publicity shots the foregoing items are deductible attending various concerts is a nondeductible personal_expense sec_262 petitioner is entitled to deduct the union dues he paid of dollar_figure and business- related bank fees of dollar_figure all other determinations by respondent are sustained sec_7491 places the burden of production on respondent with respect to the liability of any individual for any penalty addition_to_tax or additional_amount 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty id the burden_of_proof remains on the taxpayer with respect to issues such as reasonable_cause or substantial_authority id because petitioner untimely filed his return respondent has satisfied his burden of production with respect to the addition_to_tax under sec_6651 id pincite respondent has satisfied his burden of production with respect to the accuracy- related penalty under sec_6662 because petitioner took inconsistent positions on his return and amended_return sec_6651 provides for an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted unless such failure was due to reasonable_cause and not willful neglect the addition i sec_5 percent of the amount of tax required to be shown on the return with percent added for each additional month that the return is late not to exceed percent in total sec_6081 provides that an extension may be granted for the filing of a return petitioner received an extension to file his return to date nevertheless he did not file a return until date petitioner offered no explanation for his late filing respondent is sustained on this issue no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause and that the taxpayer acted in good_faith see sec_6664 whether a taxpayer acted with good_faith depends upon the facts and circumstances of each case see sec_1_6664-4 income_tax regs reliance on the advice of a professional tax adviser constitutes reasonable_cause and is in good_faith if under all the circumstances the reliance was reasonable and the taxpayer acted in good_faith 469_us_241 petitioner supplied his accountant with complete and accurate information petitioner relied totally on mr henry orloff his accountant to prepare his income_tax return mr orloff was experienced in tax matters and held himself out as a tax practitioner petitioner reasonably relied on his advice and we find that he is not liable for the penalty under sec_6662 19_tc_350 contentions we have not addressed are irrelevant moot or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
